—Order, Supreme Court, New York County (Myriam Altman, J.), entered on or about June 29, 1993, which denied plaintiffs motion for summary judgment, and granted defendant Zenith’s cross motion for summary judgment, and, upon a search of the record, granted summary judgment in favor of defendant Milford Plaza, unanimously affirmed, with costs.
Summary judgment was properly granted in favor of defendant Milford Plaza on the ground that the lease agreement underlying plaintiffs cause of action for breach of contract was never signed by the lessor, and therefore, by its terms, never became effective, as plaintiff concedes. The purchase order that defendant Milford Plaza executed in conjunction with the. lease, which plaintiff first claimed to be an enforceable contract in its reply papers on the motion, is not a contract, but just an attachment to the proposed lease that detailed the equipment that was to be subject to the lease. As plaintiff and Milford Plaza never had a contract, plaintiffs claim against Zenith Sales Company for tortious interference with contract must necessarily fail. Concur—Ross, J. P., Asch, Rubin, Nardelli and Tom, JJ.